Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 1 of 40 PageID #: 2487



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

                                         §
   CXT SYSTEMS, INC.,                    §
                                         §   Case No. 2:18-cv-00171-RWS-RSP
                    Plaintiff,           §   (LEAD CASE)
                                         §
              v.                         §   JURY TRIAL DEMANDED
                                         §
   ACADEMY, LTD., d/b/a ACADEMY          §
   SPORTS + OUTDOORS,                    §
   PIER 1 IMPORTS, INC.,                 §   Case No. 2:18-cv-00172-RWS-RSP
   THE CONTAINER STORE GROUP, INC.,      §   Case No. 2:18-cv-00173-RWS-RSP
   CONN’S, INC.,                         §   Case No. 2:18-cv-00231-RWS-RSP
   FOSSIL GROUP, INC.,                   §   Case No. 2:18-cv-00232-RWS-RSP
   J. C. PENNEY COMPANY, INC.,           §   Case No. 2:18-cv-00233-RWS-RSP
   STAGE STORES, INC.,                   §   Case No. 2:18-cv-00234-RWS-RSP
   TAILORED BRANDS, INC.,                §   Case No. 2:18-cv-00235-RWS-RSP
                                         §
                    Defendants.          §   (CONSOLIDATED CASES)
                                         §




                        PLAINTIFF CXT SYSTEMS, INC.’S
                     OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 2 of 40 PageID #: 2488



                                              TABLE OF CONTENTS
                                                                                                                       Page(s)

   I.     CLAIM CONSTRUCTION STANDARD OF REVIEW .................................................1

          A.       GOVERNING LAW ............................................................................................1

          B.       PATENT BACKGROUND AND TECHNOLOGY .............................................1

          C.       LEVEL OF ORDINARY SKILL IN THE ART ...................................................2

   II.    RECENTLY UNOPPOSED CONSTRUCTIONS ...........................................................2

   III.   DISPUTED TERMS........................................................................................................3

          A.       “temporary portion” / “client-side application having at least a temporary
                   portion” (Claims 1, 11, 19, and 27 of the ’806 Patent; Claims 4, 25, and 50
                   of the ’581 Patent; and Claim 7 of the ’875 Patent) (No. 1) ..................................3

          B.       “processing module [for processing]” (Claims 36 and 38 of the ’581
                   Patent and Claims 8 and 18 of the ’806 Patent ) (No. 12)......................................4

          C.       “application configured to manage a request/response process” (Claims 1,
                   11, 19, and 27 of the ’806 Patent) (No. 13) ...........................................................5

          D.       “server-side application for interacting with the central repository” (Claim
                   6 of the ’806 Patent) (No. 19) ...............................................................................8

          E.       “server-side application for interacting with a database management
                   system” (Claims 16 and 24 of the ’806 Patent and Claims 13-16, 18-19,
                   31-32, 34-36, 39-41, 45-47, 68-71, and 73-74 of the ’581 Patent) (No. 20) ...........9

          F.       “in response to authenticating the consumer, invoking a single sign-on
                   mechanism so that the consumer will not be required to resubmit the
                   consumer authentication information upon accessing a subsequent web
                   page file prior to expiration of a timeout period” / “single sign-on
                   [mechanism / feature / function]” (Claims 2, 43 of the ’581 Patent and
                   Claims 7, 13-16, 20-21, 36-38, 44 of the ’875 Patent ) (No. 27).......................... 10

          G.       “automatically managing subsequent authentications of the consumer with
                   the database management system so that the consumer will not be required
                   to again input the consumer authentication information” (Claims 1-2, 13,
                   15-18, 20-22, 27-28, 36-38 of the ’875 Patent) (No. 29) ..................................... 12

          H.       “retrieving the selected consumer information elements. . . by filtering
                   data from the information account with the database management system”
                   / “retrieving one or more consumer information element from the
                   information account by filtering data from the information account”


                                                                i
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 3 of 40 PageID #: 2489



              (Claims 1, 24, 36, 50, 58, 78, 82,84-85, 88 of the ’581 Patent and Claim 1
              of the ’875 Patent) (No. 31)................................................................................ 13

         I.   “database management system” (Claims 1, 6, 13, 16, 24, 31-32, 36, 50, 58,
              78-79, 82, 84-85, 88 of the ’581 Patent, Claims 1, 8, 27 of the ’875 Patent,
              and Claims 16, 24 of the ’806 Patent) (No. 33)................................................... 15

         J.   “name field / geographic address field” (Claims 1, 17, 19, 27 of the ’875
              Patent) (No. 42) / “information account / personal information account”
              (Claims 1, 9-10, 18-19, 21, 23-24, 29-30, 34-36, 39, 50, 55, 58-59, 64-65,
              73-74, 76-79, 82-85, 87-88 of the ’581 Patent) (No. 43) / “information
              element” (Claims 1-5, 7-15, 17-23, 25-27 of the ’806 Patent and Claims 1,
              2, 4, 7-12, 14-20, 22, 24-25, 27-30, 32-36, 38, 39, 41, 45-55, 57-60, 62-67,
              69-79, 82-88) (No. 110) / “authentication information” (Claims 1-2, 4, 24,
              41, 43, 45, 51-52, 59, 79, 83, 87 of the ’581 Patent) (No. 111) ........................... 18

         K.   “web-site” / “website” / “web site” (All Claims of the ’875 Patent and
              Claims 84, 87-88 of the ’581 Patent) (No. 44) / “subsequent website”
              (Claims 1, 17, 27 of the ’875 Patent) (No. 75) .................................................... 21

         L.   “host servers” (Claim 17 of the ’875 Patent) (No. 57)......................................... 24

         M.   “selected consumer information elements” (Claims 1, 24, 36, 50 of the
              ’581 Patent) (No. 87) ......................................................................................... 25

         N.   “the system of claim 58, wherein the host server further executes
              computer-executable instructions for: in response to transmitting the
              selected consumer information elements to the network device, receiving
              an acknowledgment from the network device indicating that the selected
              consumer information elements were used to complete a transaction, the
              acknowledgment including transaction information; and storing the
              transaction information in a transaction log associated with the
              information account in the central data repository” (Claim 77 of the ’581
              Patent) (No. 121)................................................................................................ 27

         O.   “information account comprising a plurality of consumer information
              elements associated with a consumer and being subject to the consumer’s
              control and management" / "information account comprising a plurality of
              consumer information elements associated with a consumer and being
              subject to the consumer’s control and management” (Claims 1, 24, 58, 88
              of the ’581 Patent and Claims 1, 11, 19 of the ’806 Patent) (No. 126)................. 28

         P.   “prior to transmitting the request from the network device for the
              determined one or more consumer information elements, receive and
              execute at the network device the client-side application configured to
              manage the request/response process for the network device” (Claim 19 of
              the ’806 Patent) (No. 130) .................................................................................. 29



                                                            ii
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 4 of 40 PageID #: 2490



         Q.        Disputed Ordering of Steps in Method Claims (Dkt. No. 158) ............................ 30

   IV.   CONCLUSION ............................................................................................................. 32




                                                                iii
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 5 of 40 PageID #: 2491



                                                  TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

   Cases

   AGIS Software Dev., LLC v. Huawei Device USA Inc.,
     No. 2:17-CV-513-JRG, 2018 WL 4908169 (E.D. Tex., Oct. 10, 2018) .................................. 1

   AstraZeneca LP v. Apotex, Inc.,
       633 F.3d 1042 (Fed. Cir. 2010)............................................................................................ 19

   In re DiStefano,
       808 F.3d 845 (Fed. Cir. 2015)........................................................................................ 19, 20

   Gemalto S.A. v. HTC Corp.,
     No. 6:10-CV-561, 2012 WL 2505745 (E.D. Tex., June 28, 2012) .......................................... 6

   In re Gulack,
       703 F.2d 1381 (Fed. Cir. 1983)............................................................................................ 19

   Interactive Gift Exp., Inc. v. Compuserve Inc.,
       256 F.3d 1323 (Fed. Cir. 2001)............................................................................................ 32

   King Pharm., Inc. v. Eon Labs, Inc.,
      616 F.3d 1267 (Fed. Cir. 2010)............................................................................................ 19

   In re Lowry,
       32 F.3d 1579 (Fed. Cir. 1994)........................................................................................ 19, 20

   Microprocessor Enhancement Corp. v. Texas Instruments Inc.,
      520 F.3d 1367 (Fed. Cir. 2008)............................................................................................ 30

   Nautilus, Inc. v. Biosig Instruments, Inc.,
      134 S. Ct. 2120 (2014) .......................................................................................................... 4

   In re Ngai,
       367 F.3d 1336 (Fed. Cir. 2004)............................................................................................ 19

   Oyster Optics, LLC v. Coriant Am. Inc.,
      No. 2:16-CV-1302-JRG, 2017 WL 6026729 (E.D. Tex., Dec. 5, 2017),
      opinion clarified, No. 2:16-CV-1302-JRG, 2018 WL 3067727 (E.D. Tex.,
      June 21, 2018) ..................................................................................................................... 30

   Phillips v. AWH Corp.,
      415 F.3d 1303 (Fed. Cir. 2005) (en banc) ........................................................................ 6, 11

   Phillips v. AWH Corp.,
      415 F.3d 1310 ................................................................................................................... 8, 9


                                                                      iv
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 6 of 40 PageID #: 2492



   Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
      844 F.3d 1370 (Fed. Cir. 2017)............................................................................ 4, 24, 27, 29

   Superguide Corp. v. DirecTV Enters., Inc.,
      358 F.3d 870 (Fed. Cir. 2004)....................................................................................... passim

   TALtech Ltd. v. Esquel Apparel, Inc.,
      279 Fed. App’x. 974 (Fed. Cir. 2008) .................................................................................. 32

   Watts v. XL Systems, Inc.,
      232 F.3d 877 (Fed. Cir. 2000)................................................................................................ 6

   Williamson v. Citrix Online, LLC,
      792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015) (en banc) ............................................... 6

   Statutes

   35 U.S.C. 112.......................................................................................................................... 5, 6

   35 U.S.C. 112(f) .......................................................................................................................... 5




                                                                        v
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 7 of 40 PageID #: 2493



          Pursuant to P.R. 4-5(a) and the Court’s First Amended Docket Control Order of May 9,

   2019 (Dkt. 156), Plaintiff CXT Systems, Inc. (“CXT”) hereby submits its Opening Claim

   Construction Brief. The asserted patents are U.S. Patent Nos. 7,016,875 (the “’875 Patent,” Ex.

   A), 7,257,581, (the “’581 Patent,” Ex. B), and, 8,260,806 , (the “’806 Patent,” Ex. C), (together,

   the “Asserted Patents”).

   I.     CLAIM CONSTRUCTION STANDARD OF REVIEW

          A.      GOVERNING LAW

          The governing legal standards relating to claim construction are described in the Court’s

   opinion in AGIS Software Dev., LLC v. Huawei Device USA Inc., No. 2:17-CV-513-JRG, 2018

   WL 4908169, at *3-5 (E.D. Tex., Oct. 10, 2018) and are hereby incorporated by reference.

          B.      PATENT BACKGROUND AND TECHNOLOGY

          The ’875 Patent issued on March 21, 2006 from Application No. 09/974,766 filed on

   October 9, 2001, a continuation-in part of Application No. 09/933/567, filed on August 20, 2001,

   and a continuation-in-part of Application No. 09/923,285, filed on August 6, 2001. The ’581

   Patent issued on August 14, 2007 from Application No. 09/923,285 (the “’285 Application”)

   filed on August 6, 2001. The ’806 Patent issued on September 4, 2012 from Application No.

   11/824,358 (the “’358 Application”) filed on June 29, 2007, a continuation of the ’285

   Application, filed on August 6, 2001, now issued as the ’581 Patent. The Asserted Patents are

   directed to systems and methods for storing, managing, and distributing consumer information

   using an information account stored in a central data repository. In response to a request from a

   consumer through a client side device or vendor server, a host server filters selected consumer

   information elements from the information account and transmits the consumer information

   elements for automatic population into corresponding fields.
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 8 of 40 PageID #: 2494



              C.      LEVEL OF ORDINARY SKILL IN THE ART

              The “Field of the Invention” is described generally as related to the field of storage,

   management and distribution of consumer information. A person of ordinary skill in the art

   (“POSITA”) would have a bachelor’s degree in computer science, or equivalent, with one to two

   years of experience in the designing e-Commerce websites. Ex. D, Declaration of Rahul Vijh

   Regarding Proposed Constructions and Definiteness of the Asserted Claims of U.S. Patent Nos.

   7,016,875, 7,257,581, and 8,260,806, ¶29. Extensive experience and technical training may

   substitute for educational requirements, while advanced education, such as a relevant MS or

   PhD, might substitute for experience. Id. As the Asserted Patents issued from applications that

   claimed priority to applications filed in the August to November 2000 period, that is the relevant

   time period from which a person of ordinary skill in the art would evaluate the disclosure of the

   Asserted Patents. Id.

   II.        RECENTLY UNOPPOSED CONSTRUCTIONS

              Following the submission of the parties’ P.R. 4.3(a) Joint Claim Construction and

   Prehearing Statement, Dkt. 157, and in order to narrow the disputes before this Court, CXT

   agreed with Defendants that the following terms should be construed as originally advocated by

   Defendants:

              1. “[auto-populating] ” terms (all claims of the ’875, ’806 and ’581 Patent s) (No. 3)1

              2. “authenticating the consumer based on the authentication information” (Claims 1, 24,

                   43, 83, and 87 of the ’581 Patent) (No. 25)

              3. “consumer information elements that are changed by the consumer ” (Claims 1 and

                   17 of the ’806 Patent, all claims of the ’875 Patent ) (No. 108)



   1
       Claim numbers are based on those found in the Joint Claim Construction and Prehearing Statement, Dkt. 157.


                                                             2
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 9 of 40 PageID #: 2495



          Additionally, CXT reduced the number of asserted claims as to all Defendants and

   therefore the following claim terms are no longer disputed and this Court need not address them:

   Nos. 21-24, 37, 38, 45, 46, 106, 112-120, and 123-125.

          The remaining claim terms in dispute are addressed below.

   III.   DISPUTED TERMS

          A.      “temporary portion” / “client-side application having at least a temporary
                  portion” (Claims 1, 11, 19, and 27 of the ’806 Patent; Claims 4, 25, and 50 of the
                  ’581 Patent; and Claim 7 of the ’875 Patent) (No. 1)

   CXT’s Proposed Construction                            Defendants’ Proposed Construction

   “a portion of an application that is specific to the   “a portion of an application that is specific
   browser session only and removed from the client       to the browser session only and removed
   device memory after its execution”                     from the client device after its execution”


          The central dispute as to these terms is whether the “temporary portion” of an application

   is removed from a client device generally or more specifically from the client device memory

   after its execution. CXT maintains that it is removed only from the client device memory.

   Defendants’ proposed construction reads in an additional unnecessary limitation, and should

   therefore be rejected.

          In contrast to Defendants’ proposed construction, the specifications of the Asserted

   Patents are clear that the client application is downloaded and then stored in temporary memory

   storage: “The client-side application 105 resides in temporary memory storage of the client

   device 104, such as cache memory or the like, and may be removed from the client device 104

   after its execution is complete.” (Ex. C, 7:22-25; Ex. B, 7:35-38; Ex. A 7:55-58.) However,

   temporary storage memory differs with permanent storage, such as a hard drive. Ex. D, ¶ 90.

   Therefore, Defendants’ proposed construction requires an additional limitation— removal from

   permanent storage— not even disclosed within the specifications.



                                                     3
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 10 of 40 PageID #: 2496



              Defendants do not assert disclaimer, disavowal of scope, or lexicography, nor do they

   provide any expert testimony to buttress their position. Accordingly, there is no reason to

   introduce a limitation. See Superguide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed.

   Cir. 2004) (“a particular embodiment appearing in the written description may not be read into a

   claim when the claim language is broader than the embodiment”).

              Thus, as Defendants’ proposed construction is unsupported, it should be rejected.

              B.        “processing module [for processing]” (Claims 36 and 38 of the ’581 Patent and
                        Claims 8 and 18 of the ’806 Patent2 ) (No. 12)

   CXT’s Proposed Construction                                          Defendants’ Proposed Construction

   Plain and ordinary                                                   Indefinite


              Defendants contend that the term “processing module [for processing]” is indefinite

   while Plaintiff maintains that it would be understood by a person of ordinary skill in the art such

   that no construction is necessary. In order to prevail on this term, Defendants must show that the

   claims fail to “inform those skilled in the art about the scope of the invention with reasonable

   certainty.” Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (citing

   Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014)). Further,

   “[i]ndefiniteness must be proven by clear and convincing evidence.” Id. As Defendants cannot

   meet this high burden, this Court should reject their invitation to invalidate the “processing

   module [for processing]” claims.

              Based on the disclosure of the claims and the specifications, a POSITA would understand

   the scope of these terms. For example, claims 8 and 18 of the ’806 Patent recite “passing the one

   or more consumer information elements to a processing module executed by the vendor server”

   while claims 36 and 38 of the ’581 Patent recite “passing the selected consumer information

   2
       Plaintiff is no longer asserting claims 15, 17, 33, 36, 38, 72 of the ’581 Patent or claim 26 of the ’806 Patent.


                                                                 4
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 11 of 40 PageID #: 2497



   elements to a processing module for processing.” Additionally, the specifications disclose: “The

   vendor server 114 may then process the consumer information, as needed, by way of a

   processing module” (’581 Patent at 9:18-20); “The . . . other program module executed by the

   host server 108 may be responsible for decrypting the search result.” (’806 Patent at 8:29-31).

   Further, Mr. Vijh’s Declaration confirms that based on such a disclosure, a POSITA would

   understand such a term with reasonable certainty to refer to code that is executed by a relevant

   processing entity. Ex. D, ¶¶ 31-34. In contrast, Defendants have failed to provide any expert

   testimony as to this term, yet even their expert admits that the term “module” is well understood

   within the art to mean “a collection of routines and data structures that performs a particular task

   . . . “ See Ex. E, .¶ 66.

           Thus, as Defendants’ indefiniteness position is unsupported, it should be rejected.

           C.      “application configured to manage a request/response process” (Claims 1, 11,
                   19, and 27 of the ’806 Patent) (No. 13)

   CXT’s Proposed Construction                             Defendants’ Proposed Construction

   Plain and Ordinary                                      Indefinite.

   Alternatively to the extent this term is governed by    Alternatively, a JAVA applet, as disclosed
   § 112, ¶ 6                                              in specification.

   Function: managing a request/response process

   Structure: Client device 104 implementing the
   algorithm of Figs. 5 and 6 including steps 510,
   520, 544 , 616, 626, 634 and corresponding
   portions of specifications (‘806 13:42-17:44; ‘581
   13:42-17:44)

           The parties’ key dispute is whether this term invokes § 112(6). CXT maintains that it

   does not, and even if it did, the claims recite sufficient structure to perform the relevant function.

           A limitation that does not use the term “means” or “step” will trigger the rebuttable

   presumption that 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph does not apply.


                                                     5
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 12 of 40 PageID #: 2498



   See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, (Fed. Cir. 2005) (en banc).            The

   presumption is overcome when “the claim term fails to ‘recite sufficiently definite structure’ or

   else recites ‘function without reciting sufficient structure for performing that function.’”

   Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir.

   2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); cf.

   Gemalto S.A. v. HTC Corp., No. 6:10-CV-561, 2012 WL 2505745, at *23 (E.D. Tex., June 28,

   2012) (finding that “means for translating . . .” terms “recite[d] a structurally complete ‘means

   for translating’ because they recite a ‘programmable environment’ and include all the necessary

   algorithmic steps to perform the ‘means for translating’ function.” ) (footnote omitted.)

          A POSITA would understand that these claims denote sufficiently definite structure for

   performing the function and, therefore, do not invoke § 112, ¶ 6 and that the relevant function is

   “managing a request/response process.” Ex. D, ¶ 37. The claims themselves then provide

   sufficiently definite structure for performing the function in the form of a two-step algorithm.

   For example, Claims 1, 11 and 19 of the ’806 Patent comprise the following two steps: (1)

   transmitting over the distributed electronic network from the network device a request for the

   determined one or more consumer information elements, the request including consumer

   authentication information and being made by the network device responsive to an input

   command supplied by the consumer; and (2) receiving at the network device the one or more

   consumer information elements filtered from the information account. Meanwhile, Claim 27

   comprises two materially similar steps.

          The above algorithm discloses sufficient structure to allow a POSITA to implement its

   steps in light of the disclosure in the specification. Id., ¶ 38. Based on the disclosure in the

   specification, a POSITA would know how to transmit over the distributed electronic network




                                                    6
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 13 of 40 PageID #: 2499



   from the network device a request for the determined one or more consumer information

   elements, the request including consumer authentication information and being made by the

   network device responsive to an input command supplied by the consumer: “At step 510, the

   user authentication information is combined with vendor authentication information and is sent

   to the DBMS 109.” (’806 Patent, 14:14-16.) Similarly the disclosure would inform a POSITA as

   to how to receive at the network device the one or more consumer information elements filtered

   from the information account: “Then, at step 520, the resulting information elements are

   transmitted to the client-side application 105, for example in the form of an XML data stream.”

   (’806 Patent, 14:46-49.) More generally, a POSITA would also understand how to transmit

   information in a distributed electronic network. See, e.g., ’806 Patent at 5:31-35 (“Generally, a

   network device includes a communication device for transmitting and receiving data and/or

   computer-executable instructions over the network 106. . .”); Id. at 7:55-56 (“. . . transmitted

   over an open network using any appropriate protocol.”) CXT’s expert’s declaration is in accord.

   See Ex. D, ¶¶ 38- 39.

          Even if this claim term were subject to § 112, ¶ 6, the specification comprises sufficient

   support for the structure corresponding to the function of “managing a request/response process.”

   A POSITA would understand that the relevant structure is a client device implementing the

   disclosed algorithm of Figs. 5 and 6 including steps 510, 520, 544, 616, 626, 634 which

   correspond to the relevant request and responses. (See, e.g., ’806 13:42-17:44). Notably, a

   POSITA would understand that the relevant structure would not be limited to a JAVA applet as

   Defendants have contended in their proposed alternative construction: “JAVA applets are well

   known client-side applications and are particularly suited for use in various embodiments due to

   their platform-independent nature. However, any other type of client-side application may be




                                                  7
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 14 of 40 PageID #: 2500



   used without departing from the spirit and scope of the present invention.” (’806, 7:17-22;

   emphasis added).      Further, CXT has provided unrebutted expert testimony establishing a

   POSITA’s relevant understanding. See Ex. D, ¶¶ 35-41. Therefore, Defendants cannot meet

   their high burden to establish indefiniteness and this Court should reject their invitation to

   invalidate these claims.

          D.      “server-side application for interacting with the central repository” (Claim 6
                  of the ’806 Patent) (No. 19)

   CXT’s Proposed Construction                             Defendants’ Proposed Construction

   Plain and Ordinary                                      Indefinite.

   Alternatively to the extent this term is governed by
   § 112, ¶ 6

   Function: interacting with the central data
   repository

   Structure: network server 108 implementing the
   algorithm of Figs. 5, 6 and 7 including steps 510,
   520, 536, 544 and corresponding portion of the
   specifications.

          The parties’ key dispute is whether this term invokes § 112(6). CXT maintains that it

   does not, and even if it did, the claims recite sufficient structure to perform the relevant function.

          As with the immediately preceding term, this term lacks the “means for” language such

   that a rebuttable presumption exists that § 112, ¶ 6 is not invoked. Phillips v. AWH Corp., 415

   F.3d 1310. However, if the Court determines that this term is governed by § 112, ¶ 6, the

   relevant function would be “interacting with the central data repository” wherein interacting

   comprises communicating.         The corresponding structure would be network server 108

   implementing the algorithm, as shown in Figs. 5, 6 and 7, including steps 510, 520, 536, 544,

   626, 634 and corresponding portion of the specifications as each of these steps comprise

   communications between the network server and the central data repository. It is undisputed that


                                                     8
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 15 of 40 PageID #: 2501



   a POSITA would understand how to transmit information in a distributed electronic network.

   See, e.g., Ex. D., ¶ 46 (citing ’806 Patent at 5:31-35; 7:55-56). Additionally, CXT’s unrebutted

   expert testimony establishes that the specification discloses the steps involved in this

   communication so that a POSITA would be informed of their scope. Id., ¶¶ 44-46. Therefore,

   Defendants cannot meet their high burden to establish indefiniteness and this Court should reject

   their invitation to invalidate these claims.

          E.      “server-side application for interacting with a database management system”
                  (Claims 16 and 24 of the ’806 Patent and Claims 13-16, 18-19, 31-32, 34-36, 39-
                  41, 45-47, 68-71, and 73-74 of the ’581 Patent) (No. 20)

   CXT’s Proposed Construction                             Defendants’ Proposed Construction

   Plain and Ordinary                                      Indefinite.

   Alternatively to the extent this term is governed by
   § 112, ¶ 6

   Function: interacting with a database management
   system

   Structure: network server 108 implementing the
   algorithm Figs. 5, 6 and 7 including steps 510,
   520, 536, 544, 626, 634 and corresponding portion
   of the specifications.

          The parties’ key dispute is whether this term invokes § 112(6). CXT maintains that it

   does not and, even if it did, the claims recite sufficient structure to perform the relevant function.

          As with the immediately preceding terms, this term lacks the “means for” language such

   that a rebuttable presumption exists that § 112, ¶ 6 is not invoked. Phillips v. AWH Corp., 415

   F.3d 1310. However, if the Court determines that this term is governed by § 112, ¶ 6, the

   relevant function would be “interacting with a database management system (“DBMS”),”

   wherein interacting comprises querying and receiving responses. The corresponding structure

   would be network server 108 implementing the algorithm, as shown in Figs. 5, 6 and 7, including



                                                     9
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 16 of 40 PageID #: 2502



   steps 510, 520, 536, 544, 626, 634 and corresponding portion of the specifications. As CXT’s

   expert explains, the specifications fully inform a POSITA how to implement the relevant queries

   between the server-side application and the DBMS and as to their scope with reasonable

   certainty. Ex. D, ¶¶ 51-54 (citing ’806 Patent at 2:56-59; 7:56-8:29; 10:9-21; 15:45-50 and ’581

   Patent at 2:58-61; 8:7-24; 10:25-37; 14:3-7.) In contrast, Defendants’ expert is silent as to this

   term. Therefore, Defendants cannot meet their high burden to establish indefiniteness and this

   Court should reject their invitation to invalidate these claims.

          F.      “in response to authenticating the consumer, invoking a single sign-on
                  mechanism so that the consumer will not be required to resubmit the
                  consumer authentication information upon accessing a subsequent web page
                  file prior to expiration of a timeout period” / “single sign-on [mechanism /
                  feature / function]” (Claims 2, 43 of the ’581 Patent and Claims 7, 13-16, 20-21,
                  36-38, 44 of the ’875 Patent ) (No. 27)

   CXT’s Proposed Construction              Defendants’ Proposed Construction

   “single sign-on [mechanism / feature     “single sign-on [mechanism / feature / function]” as:
   / function]” as:
                                            “a mechanism that allows the consumer to provide
   “a mechanism that allows the             authentication information to access his information
   consumer to provide authentication       account at only a first website, and then uses applet
   information to access his                technology to automatically re-authenticate the consumer
   information account at only a first      at subsequent websites”
   website, and then automatically
   reauthenticates the consumer at
   subsequent websites”

          The parties agree that the “single sign-on [mechanism / feature / function]” is a

   mechanism that allows the consumer to provide authentication information to access his

   information account at only a first website, and then automatically reauthenticates the consumer

   at subsequent websites. The parties’ key dispute as to this term is whether the term should be

   limited to a preferred embodiment comprising “applet technology.” CXT maintains that it

   should not as Defendants’ attempt to limit the claims to an embodiment in the specification in the




                                                    10
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 17 of 40 PageID #: 2503



   absence of lexicography or disclaimer should be rejected and the term should be afforded its

   plain and ordinary meaning.

          The specifications of the ’875 and ’581 Patents make clear that the “applet technology”

   represents only one of many embodiments of the single sign-on mechanism. For example, the

   ’875 Patent discloses that “Applets (e.g., JAVA applets) are particularly well-suited for use as

   client-side applications” (’875 Patent at 22:50-55), but that “any other type of client-side

   application may be used without departing from the spirit and scope of the present invention.”

   Id. at 7:53-55. The ’581 Patent includes an identical disclosure, noting that “JAVA applets are

   well known client-side applications and are particularly suited for use in various embodiments

   due to their platform-independent nature. However, any other type of client-side application

   may be used without departing from the spirit and scope of the present invention.” Id. at 7:30-

   35. CXT’s expert’s unrebutted testimony further establishes that a POSITA would not limit this

   term to merely being directed at applet technology. Ex. D, ¶¶ 66-71.

          Defendants do not assert disclaimer, disavowal of scope, or lexicography, nor do they

   provide any expert testimony to buttress their position. Accordingly, there is no reason to import

   a limitation from the specification. See Superguide Corp. v. DirecTV Enters., Inc., 358 F.3d 870,

   875 (Fed. Cir. 2004) (“a particular embodiment appearing in the written description may not be

   read into a claim when the claim language is broader than the embodiment.”); see also Phillips v.

   AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (“we have expressly rejected the

   contention that if a patent describes only a single embodiment, the claims of the patent must be

   construed as being limited to that embodiment”).

          Accordingly, Defendant’s proposed construction should be rejected, and the term should

   be afforded its plain and ordinary meaning.




                                                  11
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 18 of 40 PageID #: 2504



          G.        “automatically managing subsequent authentications of the consumer with
                    the database management system so that the consumer will not be required
                    to again input the consumer authentication information” (Claims 1-2, 13, 15-
                    18, 20-22, 27-28, 36-38 of the ’875 Patent) (No. 29)

   CXT’s Proposed Construction            Defendants’ Proposed Construction

   Plain and ordinary                     “automatically managing subsequent authentications of
                                          the consumer with the database management system at
   Alternatively,                         the host server so that the consumer will not be required
                                          to again input the consumer authentication information”
   “automatically managing subsequent
   authentications of the consumer with
   the database management system,
   which is at the host server, so that
   the consumer will not be required to
   again input the consumer
   authentication information”

          The parties’ key dispute as to this term is whether the term should be limited to a

   preferred embodiment where authentications are performed at the host server.          Yet, in the

   absence of lexicography or disclaimer, Defendants’ attempt to limit the claims to an embodiment

   in the specification should be rejected and the term should be afforded its plain and ordinary

   meaning.

          The specification of the ’875 Patent makes clear that the authentication of the consumer

   with the database management system at a host server is only one of many embodiments of the

   single sign-on mechanism. For example, the ’875 Patent discloses that:

          At step 1106 the consumer authentication information, the browser identifier, the
          sign-on time and any other information associated with the sign-on process are
          stored in an authentication table 113, which is preferably maintained at the host
          server 108. . . . The host server 108 may utilize the database management system
          109 for interacting with the authentication table 113. The authentication table
          113 may alternatively be stored in another location accessible by the host server
          108, such as the data repository 102, or another network server.

   (’875 Patent at 23:62-24:7; emphasis added.)        As the Patentee disclosed more than one

   embodiment of the single-sign on mechanism, there is no reason to import a limitation from the



                                                  12
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 19 of 40 PageID #: 2505



   specification when the claim language is broader. See Superguide, 358 F.3d at 875 (Fed. Cir.

   2004) (“a particular embodiment appearing in the written description may not be read into a

   claim when the claim language is broader than the embodiment.”)

          Additionally, Defendants’ proposed construction adds the limitation “at the host server”

   to this claim element. Yet, the term “host server” does not appear in Claim 1 of the ’875 Patent

   and its dependents.     Therefore, rather than clarifying the term, Defendants’ proposed

   construction introduces ambiguity and should be rejected.

          Defendants do not assert disclaimer, disavowal of scope, or lexicography. While their

   “Supporting Evidence” in the Joint Claim Construction Statement vaguely refers to a July 5,

   2005 Office Action Response (Dkt. 157-4 at 9), that response referred to a different limitation

   where authentication was done “with the host server” and not “at the host server.” Ex. F at 11.

   Additionally, Defendants fail to provide any expert testimony to buttress their position.

   Accordingly, Defendant’s proposed construction should be rejected, and the term should be

   afforded its plain and ordinary meaning.

          H.     “retrieving the selected consumer information elements. . . by filtering data
                 from the information account with the database management system” /
                 “retrieving one or more consumer information element from the information
                 account by filtering data from the information account” (Claims 1, 24, 36, 50,
                 58, 78, 82,84-85, 88 of the ’581 Patent and Claim 1 of the ’875 Patent) (No. 31)

   CXT’s Proposed Construction            Defendants’ Proposed Construction

   Plain and ordinary.                    “retrieving the selected consumer information by filtering
                                          data from the information account based on vendor
                                          authentication information with the database
                                          management system”

                                          “retrieving the selected consumer information by filtering
                                          data from the information account based on vendor
                                          authentication Information with the database
                                          management system”




                                                 13
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 20 of 40 PageID #: 2506



          The parties’ key dispute as to these terms is whether the terms should be limited to a

   preferred embodiment wherein filtering data from the information account is done based on

   vendor authentication information. Yet, in the absence of lexicography, disavowal or disclaimer,

   Defendants’ attempt to limit the claims to an embodiment in the specification should be rejected

   and the term should be afforded its plain and ordinary meaning.

          The specifications of the ’581 and ’875 Patents make clear that data may generally be

   filtered from an information account and not necessarily based on vendor authentication

   information. For example, these patents disclose:

           ▪ "Using any well-known XML-related querying, parsing, transforming and/or filtering

   techniques, individual data elements in the information account may be accessed, updated,

   deleted, created, or otherwise manipulated" (’875 at 4:67-5:4; ’581 at 4:24-29; emphasis added).

           ▪"A transformation or filtering mechanism, such as ‘Style Sheets,’ may be applied to the

   single XML data stream in order to extract only selected data elements therefrom at the direction

   of the consumer." (’875 at 5:15-18; ’581 at 4:40-44)

          ▪ “In response to authenticating the server-side application 107 and identifying the

   appropriate filter, consumer information may be filtered from the information account 110 and

   transmitted back to the server-side application 107.” (’875 at 10:49-53; ’581 at 10:30-34;

   emphasis added)

          ▪ “Depending on the structure of the information account, the DBMS 109 may retrieve

   certain products (identified by product ID) from the information account 110, or may retrieve a

   set of data elements filtered according to a vendor ID or an application ID.” (’875 at 18:4-8;

   ’581 at 17:47-51; emphasis added)




                                                  14
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 21 of 40 PageID #: 2507



          Defendants do not assert disclaimer, disavowal of scope, or lexicography. While their

   “Supporting Evidence” in the Joint Claim Construction Statement vaguely refers to a November

   11, 2004 Office Action Response without citing any specific pages, there is no disavowal in the

   record. As the Patentee disclosed more than one embodiment of filtering and broadly claimed

   filtering, there is no reason to import a limitation from the specification. See Superguide, 358

   F.3d at 875 (Fed. Cir. 2004) (“a particular embodiment appearing in the written description may

   not be read into a claim when the claim language is broader than the embodiment.”)

          Accordingly, Defendants’ proposed construction should be rejected, and the term should

   be afforded its plain and ordinary meaning.

          I.        “database management system” (Claims 1, 6, 13, 16, 24, 31-32, 36, 50, 58, 78-
                    79, 82, 84-85, 88 of the ’581 Patent, Claims 1, 8, 27 of the ’875 Patent, and
                    Claims 16, 24 of the ’806 Patent) (No. 33)

   CXT’s Proposed Construction             Defendants’ Proposed Construction

   Plain and ordinary                      “system software hosted on the host server for storing
                                           and accessing information on the central data repository


          This term does not require construction, as a person of ordinary skill in the art would

   have reasonable certainty about the scope of the terms from their context in the claims and

   specification.

          Defendants’ proposed construction seeks to define “database management system” as

   “system software hosted on the host server for storing and accessing information on the central

   data repository,” without lexicographic support. For this definition, Defendants cite passages

   which do not support the proposed construction, apparently seeking to combine elements from a

   number of disclosed embodiments as limitations.         See e.g. ’581 Patent at 2:13-15 (“[i]n

   accordance with one embodiment, a host server hosting a database management system for

   accessing the information account receives a request from a network device”); id. at 2:58-65 (“In


                                                  15
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 22 of 40 PageID #: 2508



   alternative embodiments. . . the vendor server may execute a server side application for

   interacting with the database management system of the host server. The server-side application

   may receive the filtered consumer information elements from the database management system

   and integrate the filtered consumer information elements into a vendor’s business process on

   behalf of the consumer”); See Superguide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875

   (Fed. Cir. 2004) (“a particular embodiment appearing in the written description may not be read

   into a claim when the claim language is broader than the embodiment”).              Notably, this

   construction would add the term “host server” to many claims which do not include any such

   limitation. See e.g. ’581 Patent at claims 1 and 24; ’875 Patent at Claim 1; ’806 Patent at Claims

   16 and 24. Moreover, the term “system software” does not appear in the Asserted Patents at all.

   Thus, Defendants’ construction unnecessarily complicates and adds ambiguity to the claims by

   adding unclaimed and undefined phrases, increasing confusion instead of providing clarity, and

   unduly limits the scope of “database management system.”

          Accordingly, Defendants’ proposed construction for “database management system”

   should be rejected.

          To the extent that the Court determines that “database management system” requires

   construction, Plaintiff submits that the term should be construed to mean “software for storing

   and accessing information in a database.”

           Defendants may argue that the DBMS is necessarily hosted on the host server. But, in

   the absence of any “host server” term in many of the claims at issue, claim differentiation weighs

   strongly against this added limitation. See e.g. ’581 Patent at claims 1 and 24; ’875 Patent at

   claim 1; ’806 Patent at claims 16 and 24. Further, figures in each patent show the host server

   and database management system as separate structures. See e.g. ’581 Patent at FIG. 5




                                                  16
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 23 of 40 PageID #: 2509



   (reproduced below). Different embodiments in the specification also refer to a host server

   hosting a database management system” (’581 Patent at 2:13-15) and a “database management

   system“of the host server” (id. at 2:60-61), implying a difference in hosting. Accordingly, it

   would be improper to read a “hosted on the host server” limitation into the meaning of "database

   management system.




          Defendants may further argue that the database management system necessarily accesses

   information “on the central data repository,” as opposed to “in a database.” But inserting this

   term is redundant and unnecessarily limiting, as database management system terms already

   refer to the “central data repository” where the patentee intended to do so. See e.g. ’875 Patent at

   Claim 1 (“authenticating the consumer with the database management system based on the



                                                   17
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 24 of 40 PageID #: 2510



   consumer authentication information, thereby providing the consumer with access to the

   information account stored in the central data repository”). Here, the superfluity weighs

   against reading the term “central data repository” into a claim where it did not originally exist.

   See ’581 Patent Claim 78.

          Accordingly, to the extent that the Court determines “database management system”

   requires construction, the term should be construed to mean “software for storing and accessing

   information in a database.”

          J.      “name field / geographic address field” (Claims 1, 17, 19, 27 of the ’875
                  Patent) (No. 42) / “information account / personal information account”
                  (Claims 1, 9-10, 18-19, 21, 23-24, 29-30, 34-36, 39, 50, 55, 58-59, 64-65, 73-74,
                  76-79, 82-85, 87-88 of the ’581 Patent) (No. 43) / “information element”
                  (Claims 1-5, 7-15, 17-23, 25-27 of the ’806 Patent and Claims 1, 2, 4, 7-12, 14-
                  20, 22, 24-25, 27-30, 32-36, 38, 39, 41, 45-55, 57-60, 62-67, 69-79, 82-88) (No.
                  110) / “authentication information” (Claims 1-2, 4, 24, 41, 43, 45, 51-52, 59,
                  79, 83, 87 of the ’581 Patent) (No. 111)

   CXT’s Proposed Construction             Defendants’ Proposed Construction

   Plain and ordinary                      Term is not entitled to any patentable weight under
                                           printed matter doctrine.


          The above terms do not require further construction by the Court and are entitled to

   patentable weight. Rather than advance a construction, Defendants contend that these terms are

   “not entitled to any patentable weight under the printed matter doctrine.” But, none of the claim

   terms at issue is directed to “printed matter,” so the printed matter doctrine does not apply.

   Moreover, even if the printed matter doctrine did apply, each of the claim terms in question has a

   functional or structural relation to the substrate, and is therefore entitled to patentable weight

   regardless.

          The printed matter doctrine provides that claim terms directed to printed matter are not

   entitled to patentable weight unless the printed matter is functionally related to the substrate on



                                                   18
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 25 of 40 PageID #: 2511



   which the printed matter is applied. See e.g. In re DiStefano, 808 F.3d 845, 848 (Fed. Cir. 2015).

   “[A] limitation is only printed matter if it claims the content of information.” Id. at *848

   (holding that a claim term, “selecting a first element from a database including web assets

   authored by third party authors and web assets provided to the user interface from outside the

   user interface by the user” is not directed at printed matter); In re Lowry, 32 F.3d 1579, 1583-84

   (Fed. Cir. 1994) (holding that a computer-based structural database was not printed matter

   because the data structures “contain[ed] both information used by application programs and

   information regarding their physical interrelationships within a memory”). See Cf. AstraZeneca

   LP v. Apotex, Inc., 633 F.3d 1042, 1048 (Fed. Cir. 2010) (holding that a label providing dosage

   instructions for using a medical product was printed matter); King Pharm., Inc. v. Eon Labs,

   Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (holding that a label instructing a patient to take a

   drug with food was printed matter); In re Ngai, 367 F.3d 1336, 1337–38 (Fed. Cir. 2004)

   (holding that instructions for performing DNA tests were printed matter); In re Gulack, 703 F.2d

   1381, 1385 (Fed. Cir. 1983) (holding that numbers printed on a wristband were printed matter).

   “The common thread amongst all these cases is that printed matter must be matter claimed for

   what it communicates.” In re Distefano, 808 F.3d 845, 850 (Fed. Cir. 2015). Even where the

   printed matter doctrine applies, matter should nonetheless be given patentable weight “if the

   claimed information has a functional or structural relation to the substrate.” Id.

          None of the terms at issue is claimed for the content of the information therein, such that

   the claim is directed at the information those words communicate. The words “name field /

   geographic address field” do not provide a reader with information claimed by the patent, as do

   the words of labels and medical instructions. See King Pharm., 616 F.3d at 1279. Nor do the

   words “information account” / “personal account information,” “information element,” or




                                                    19
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 26 of 40 PageID #: 2512



   “authentication information” communicate some item of information to which the claims are

   directed – a claim term is not printed matter simply because it includes the word “information,”

   nor because the claim term is directed to data management. See Lowry, 32 F.3d 1579. As was

   the case in DiStefano, these claim terms are directed at various functional elements ultimately

   populating classes of information on an interface, as opposed to the specific information content

   of any disclosure in the claims. See DiStefano, 808 F.3d at 848.

          Further, because of their functional relation to the “substrate” (i.e. system comprising

   data repository, DBMS, servers, application, and browser), each of the claim terms in question

   would be entitled to patentable weight even if it were printed matter. The terms “name field /

   geographic address field” describe elements of data (i.e. consumer information elements) stored

   in a central data repository functional to automatically populate corresponding input fields of a

   displayed web page file. The terms “information account” / “personal account information,” is

   functional to identify “information elements” stored on a database in connection with some

   account, and ultimately autopopulate information elements into input fields.             Finally,

   “authentication information” is functional to authenticate a consumer to a database management

   system.    Each of these functions impacts the claimed system significantly beyond

   communicating the words of the claim term.

          Accordingly, the printed matter doctrine does not apply, and the terms do not require

   further construction. Moreover, even if the printed matter doctrine did apply, the terms in

   question would be entitled to patentable weight.




                                                  20
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 27 of 40 PageID #: 2513



          K.     “web-site” / “website” / “web site” (All Claims of the ’875 Patent and Claims
                 84, 87-88 of the ’581 Patent) (No. 44) / “subsequent website” (Claims 1, 17, 27
                 of the ’875 Patent) (No. 75)

   CXT’s Proposed Construction            Defendants’ Proposed Construction

   Web-site: Plain and ordinary           Web-site: “a group of related web pages associated with
                                          a single domain name, including any of its subdomains”

   Subsequent website: Plain and          Subsequent web-site: “a group of webpages associated a
   ordinary                               domain name that is different from the initial domain
                                          name, including any of its subdomains”


          The key dispute as to these terms is whether a website comprises all the web pages hosted

   on a single domain and its subdomains or whether a domain may host multiple website. CXT

   maintains that a domain may host multiple web-sites and in the absence of any lexicography,

   disavowal or disclaimer, Defendants’ attempt to craft a non-infringement position should be

   rejected, and these terms should be afforded their plain and ordinary meaning.

          Defendants’ construction for “subsequent website” lacks any support from the intrinsic

   evidence.   The term “subsequent website” appears in the specification only twice, in the

   following passage:

          Since a consumer’s information account 110 may be accessible from more than
          one website, the authentication status may be handled in such a way so as to
          “follow” the consumer as the consumer accesses subsequent websites. At such
          subsequent websites, a consumer who has activated the single sign-on
          mechanism need not re-enter authentication information, assuming certain
          conditions are present.

   ’875 Patent at 22:30-38. The term, as used here, does not impart the limitations that such a

   “subsequent website” be “a group of webpages,” nor would a POSITA understand the term

   “subsequent” (i.e., loaded after authentication) to require a domain name “different from the

   initial domain name.”




                                                  21
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 28 of 40 PageID #: 2514



          Indeed, a POSITA would understand that during the relevant time period when the

   applications that matured to the ’875 and ’581 Patents were originally filed, up through the

   present date, a single domain may host multiple different website. Ex. D, ¶¶ 77-82. These

   include different websites hosted at the “tripod.com” domain in the early 2000s:




                                                  22
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 29 of 40 PageID #: 2515




                                        23
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 30 of 40 PageID #: 2516



          Additional examples of a single domain hosting multiple websites occur in the context of

   e-Commerce websites, such as the myshopify.com or wixsite.com domain.                            See

   https://help.shopify.com/en/manual/domains (“By default, your primary domain is in the form of

   examplestore.myshopify.com”); see also https://support.wix.com/en/article/building-a-website-

   for-free (“Free Wix domain (username.wixsite.com/siteaddress).”)

          In light of this background, a POSITA would understand that a “subsequent website”

   may be hosted at the same domain as a first website. Ex. D, ¶¶ 77-82. In contrast, Defendants

   fail to cite to any intrinsic evidence or expert testimony in support of their narrow construction.

          Accordingly, Defendants’ proposed construction should be rejected, and the term should

   be afforded its plain and ordinary meaning.

          L.      “host servers” (Claim 17 of the ’875 Patent) (No. 57)

   CXT’s Proposed Construction             Defendants’ Proposed Construction

   “host server” (typo)                    Indefinite

          This term should be construed as “host server,” as a person of ordinary skill in the art

   would understand that “host servers” is a typographical error with reasonable certainty from its

   context in the claims, and based on the specification. In order to prevail on indefiniteness,

   Defendants must show that the claims fail to “inform those skilled in the art about the scope of

   the invention with reasonable certainty.”       Sonix Tech. Co., 844 F.3d at 1377.           Further,

   “[i]ndefiniteness must be proven by clear and convincing evidence.” Id. As Defendants cannot

   meet this high burden, this Court should reject their invitation to invalidate the claim.

          The relevant part of Claim 17 states, “[a] computer-implemented method for accessing an

   information account stored in a central data repository that is accessible via a distributed network

   and is coupled to a host servers.” Due to the lack of agreement between the preceding term and




                                                    24
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 31 of 40 PageID #: 2517



   the plural noun “host servers,” and the use of the singular “host server” throughout claim 17 and

   the ’875 Patent specification, a person of ordinary skill in the art would understand that “host

   servers” means “host server” in this context. Ex. D, ¶¶ 94-96.

          Accordingly, “host servers” should be construed as “host server.”

          M.     “selected consumer information elements” (Claims 1, 24, 36, 50 of the ’581
                 Patent) (No. 87)

   CXT’s Proposed Construction           Defendants’ Proposed Construction

   Plain and Ordinary                    “consumer information elements that correspond with the
                                         input fields that are to be populated and displayed”


          This term requires no construction. Defendants’ construction seeks to define “selected

   consumer information elements” as “consumer information elements that correspond with the

   input fields that are to be populated and displayed.” In the absence of any lexicography,

   disavowal or disclaimer, Defendants’ attempt to craft a non-infringement position should be

   rejected and these terms should be afforded their plain and ordinary meaning. Moreover,

   Defendants proposed construction contradicts discussion in the specification.

          The ’581 specification first explains that “[t]he information account may be structured as

   one or more data aggregates, e.g., XML data aggregates . . . containing all of the information

   associated with the given record.”     In one embodiment, all consumer information in the

   information account may be stored in a single XML data aggregate comprising consumer

   information elements and sub-elements. In an alternative embodiment, the information account

   may be normalized into a plurality of discrete data aggregates, each aggregate representing a

   predetermined ‘information product.’” 581 Patent at 4:30-47. The ’581 Patent goes on to disclose

   that “FIG. 3 provides an abstract illustration of an information account 110 in accordance with

   other exemplary embodiments of the present invention.            In the embodiment shown, an



                                                  25
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 32 of 40 PageID #: 2518



   information account 110 is structured as multiple discrete XML aggregates 302 a-c. The discrete

   XML aggregates 302 a-c may comprise one primary “profile” record 302 a and one or more

   information product records 302 b-c. . . Information product records 302 b-c contain consumer

   information elements that, for example, are specific to a particular product or service offered by

   a vendor, or that are important to vendors with similar consumer information needs.

   Aggregation of data elements according to information products allows quick and efficient

   retrieval of specific consumer information from the information account 110 through a request-

   response system.” Id. at 11:63-12. It follows that the XML data aggregates of Fig. 3, pictured

   below, are examples of selected consumer information elements in some embodiments.




          Many information elements within any given selected aggregate do not necessarily

   “correspond with the input fields that are to be populated and displayed” of a given page,



                                                  26
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 33 of 40 PageID #: 2519



   contradicting Defendants’ proposed construction. For example, in disclosed embodiments, a

   web page file may lack an input field for “Account_No,” despite a corresponding network device

   receiving that selected consumer information element in any given selected aggregation of

   consumer information elements (e.g. 302b).             Thus, Defendants’ construction would both

   contradict the specification, and would limit “selected consumer information elements” to only

   those that “correspond with the input fields that are to be populated and displayed” without

   support in the claims or specification. Accordingly, Defendants’ proposed construction should

   be rejected.

          N.      “the system of claim 58, wherein the host server further executes computer-
                  executable instructions for: in response to transmitting the selected consumer
                  information elements to the network device, receiving an acknowledgment
                  from the network device indicating that the selected consumer information
                  elements were used to complete a transaction, the acknowledgment including
                  transaction information; and storing the transaction information in a
                  transaction log associated with the information account in the central data
                  repository” (Claim 77 of the ’581 Patent) (No. 121)

   CXT’s Proposed Construction             Defendants’ Proposed Construction

   Plain and Ordinary                      Indefinite


          This term — the entirety of claim 77 — does not require construction as a person of

   ordinary skill in the art would understand its meaning with reasonable certainty from its context

   in the claims and based on the specification. In order to prevail on indefiniteness, Defendants

   must show that the claims fail to “inform those skilled in the art about the scope of the invention

   with reasonable certainty.” Sonix Tech. Co., 844 F.3d at 1377. Further, “[i]ndefiniteness must

   be proven by clear and convincing evidence.” Id. As Defendants cannot meet this high burden,

   this Court should reject their invitation to invalidate the claim.

          Defendants’ proposed constructions do not identify any evidence in support of their

   contention that the term is indefinite. Conversely, the specification sets forth that “Each time the


                                                     27
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 34 of 40 PageID #: 2520



   profile record 302 a or an information product record 302 b-c is acted upon, detailed transaction

   information 408 may be recorded in a new transaction log record 406. As mentioned above,

   transaction information 408 may be used for the purpose of maintaining consistency among

   redundant data elements. Another or additional purpose of the transaction information 408 is to

   provide the basis for all transaction billing and revenue sharing events. By way of example only,

   the transaction record 406 may identify the vendor server through which the information

   account 110 was created.     The transaction record 406 may also identify the vendor server

   through which a transaction was completed using the information account 110.” ‘581 Patent at

   13:46-59.

          Accordingly, this claim term does not require construction, and is definite.

          O.        “information account comprising a plurality of consumer information
                    elements associated with a consumer and being subject to the consumer’s
                    control and management" / "information account comprising a plurality of
                    consumer information elements associated with a consumer and being
                    subject to the consumer’s control and management” (Claims 1, 24, 58, 88 of
                    the ’581 Patent and Claims 1, 11, 19 of the ’806 Patent) (No. 126)

   CXT’s Proposed Construction           Defendants’ Proposed Construction

   Plain and Ordinary                    “a comprehensive information profile that:

                                         (a) contains consumer information elements associated
                                         with a consumer; and

                                         (b) for which the consumer controls the types, amounts,
                                         and recipients of information stored in the account.”


          These terms do not require construction, as a person of ordinary skill in the art would

   have reasonable certainty about the scope of the terms from their context in the claims and

   specification.

          Defendants’ proposed construction improperly deviates from the claims, specification,

   and ordinary and customary meaning of the terms. Specifically, Defendants (1) unnecessarily


                                                  28
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 35 of 40 PageID #: 2521



   replace “information account” with the words “comprehensive information profile,” a term

   which the specification defines as meaning the same thing, but only uses once; (2) replace the

   words, “comprising a plurality of” with “contains,” unduly limiting claim scope; and (3) replace

   the words “being subject to the consumer’s control and management” with the words “for which

   the consumer controls the types, amounts, and recipients of information stored in the

   account,”" unnecessarily complicating and adding ambiguity to the claims by adding numerous

   unclaimed and undefined phrases. Accordingly, Defendants' proposed construction should be

   rejected.

           P.      “prior to transmitting the request from the network device for the
                   determined one or more consumer information elements, receive and execute
                   at the network device the client-side application configured to manage the
                   request/response process for the network device” (Claim 19 of the ’806 Patent)
                   (No. 130)

   CXT’s Proposed Construction                 Defendants’ Proposed Construction

   Plain and Ordinary                          Indefinite


           This term does not require construction as a person of ordinary skill in the art would

   understand its meaning with reasonable certainty from its context in the claims, and based on the

   specification. In order to prevail on indefiniteness, Defendants must show that the claims fail to

   “inform those skilled in the art about the scope of the invention with reasonable certainty.”

   Sonix Tech. Co., 844 F.3d 1370 at 1377. Further, “[i]ndefiniteness must be proven by clear and

   convincing evidence.” Id. As Defendants cannot meet this high burden, this Court should reject

   their invitation to invalidate the claim.

           Defendants’ proposed constructions identify only the “’581 Patent at, e.g., 2:40-43” as

   “intrinsic” evidence, despite the claim term in question originating from the ’806 Patent.

   Moreover, the cited passage which states, “[p]referably, the client-side application temporarily



                                                        29
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 36 of 40 PageID #: 2522



   resides on the client device and is configured to manage the request/response process for the

   network device,” provides additional support for certain embodiments of the claimed term, rather

   than establishing indefiniteness.

            Defendants may argue that this term is indefinite because the words “receive” and

   “execute” are not gerunds, but such precision is not required. See Oyster Optics, LLC v. Coriant

   Am. Inc., No. 2:16-CV-1302-JRG, 2017 WL 6026729, at *21 (E.D. Tex., Dec. 5, 2017), opinion

   clarified, No. 2:16-CV-1302-JRG, 2018 WL 3067727 (E.D. Tex., June 21, 2018) (“although the

   proper antecedent basis for the phrase ‘the optical signals’ is not explicit, the claim is nonetheless

   readily understandable”); Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520

   F.3d 1367, 1376 (Fed. Cir. 2008) (noting ‘the well-settled rule that claims are not necessarily

   invalid for a lack of antecedent basis’). It would be readily apparent to a POSITA that “receive”

   and “execute” mean “receiving” and “executing” given the prior gerund used in that term

   (“transmitting”), the preamble of claim 19 (“comprising at least one processor programmed to

   execute a method comprising”), and the presence of other gerunds throughout claim 19 (e.g.

   “determining,” “causing,” “receiving,” “filtering,” and “autopopulating”").

            Accordingly, this term does not require construction as a person of ordinary skill in the

   art would understand its meaning with reasonable certainty.

            Q.       Disputed Ordering of Steps in Method Claims (Dkt. No. 158)3

            Asserted claims 36 and 50 of the ’581 Patent, and 1, 11, 19, and 27 of the ’806 Patent

   each comprise a number of steps, or a system configured to execute the steps comprised therein.

   Tailored Brands’ proposes constructions that would allow only limited deviation from the order

   written, needlessly importing certain embodiments disclosed in the specifications as limitations.

   3
     Defendant Tailored Brands, Inc. and Plaintiff CXT filed a supplemental joint claim construction statement with
   respect to the ordering of steps in certain method claims (Dkt. No. 158). This section addresses the issues raised
   therein.


                                                            30
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 37 of 40 PageID #: 2523



   See Dkt. No. 158-2; see also ’875 Patent at Fig. 11. CXT submits that the claims are not so

   limited.


             CXT does not oppose Tailored Brands’ construction that “[w]here a step is performed

   “in response to” another action, the step must occur at some time after the other action,” in:

   claims 1, 17, and 27 of the ‘875 Patent; claims 1, 22, 24, 36, 39, 58, 77, and 82 of the ‘581

   Patent; and claims 8, 11, 18 and 19 of the ‘806 Patent.


             CXT does not oppose Tailored Brands’ construction that “[w]here a step refers to an

   antecedent step using a definite article, the step must occur at some time after the antecedent

   step,” only as to the terms “retrieving” / “the retrieved” at claims 1, 17, 27, and 39 of the ‘875

   Patent.


             CXT does not oppose Tailored Brands construction that “[w]here a step refers to an

   antecedent step using a definite article, the step must occur at some time after the antecedent

   step,” only as to the terms “determining” / “the determined” at claims 1, 11, 19, and 27 of the

   ‘806 Patent.


             CXT maintains its opposition as to Tailored Brands Construction that “[w]here a step

   refers to an antecedent step using a definite article, the step must occur at some time after the

   antecedent step,” as to the terms “the filtered one or more consumer information elements” and

   “the selected consumer information elements,” which Tailored Brands purports to apply to “all

   claims.” CXT maintains its opposition to Tailored Brands proposed constructions 1-7. See Dkt.

   No. 158-2 at 3-9.




                                                   31
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 38 of 40 PageID #: 2524



             Except where a step explicitly occurs “prior to” or “in response to” another claim, or

   logically occurs after an antecedent step (i.e. “retrieving” / “the retrieved,” “determining” / “the

   determined,” and “transmit a request . . . for retrieval” / “retrieving”), the claims need not be

   construed to require any further order of steps. Moreover, the ordered claims need not occur

   consecutively (i.e. [c]→[d]→[e]).        Rather, the claim language and specification allow a

   concurrent, or merely sequential (i.e. [c]→[f]→[d]→[e]), occurrence of steps. Additionally, it is

   CXT’s position that “the selected consumer information elements” and “the filtered one or more

   consumer information elements” each refer to an article of data described in the specification,

   rather than the product of some antecedent step, and thus need not be construed to occur in any

   particular order. Interactive Gift Exp., Inc. v. Compuserve Inc., 256 F.3d 1323, 1342–43 (Fed.

   Cir. 2001) (“Unless the steps of a method actually recite an order, the steps are not ordinarily

   construed to require one.”); see also TALtech Ltd. v. Esquel Apparel, Inc., 279 Fed. App’x. 974,

   978 (Fed. Cir. 2008). (“A claim only “requires an ordering of steps when the claim language, as

   a matter of logic or grammar, requires that the steps be performed in the order written, or the

   specification directly or implicitly requires such a narrow construction.”)

             Accordingly, Defendant Tailored Brand’s narrow construction is unsupported and should

   be rejected.

   IV.       CONCLUSION

             For the foregoing reasons, CXT respectfully requests that the Court adopt its proposed

   constructions for the disputed terms and phrases of the ’875 Patent, the ’581 Patent, and the ’806

   Patent.

   Dated: June 12, 2019                                  BROWN RUDNICK LLP

                                                          /s/ Alfred R. Fabricant
                                                            Alfred R. Fabricant


                                                    32
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 39 of 40 PageID #: 2525



                                             NY Bar No. 2219392
                                             Email: afabricant@brownrudnick.com
                                             Peter Lambrianakos
                                             NY Bar No. 2894392
                                             Email: plambrianakos@brownrudnick.com
                                             Vincent J. Rubino, III
                                             NY Bar No. 4557435
                                             Email: vrubino@brownrudnick.com
                                             Shahar Harel
                                             NY Bar No. 4573192
                                             Email: sharel@brownrudnick.com
                                             BROWN RUDNICK LLP
                                             7 Times Square
                                             New York, NY 10036
                                             Telephone: 212-209-4800
                                             Facsimile: 212-209-4801

                                             Justin Kurt Truelove
                                             Texas State Bar No. 24013653
                                             Email: kurt@truelovelawfirm.com
                                             TRUELOVE LAW FIRM, PLLC
                                             100 West Houston
                                             Marshall, Texas 75670
                                             Telephone: 903-938-8321
                                             Facsimile: 903-215-8510
                                             ATTORNEYS FOR PLAINTIFF,
                                             CXT SYSTEMS, INC.




                                        33
Case 2:18-cv-00171-RWS-RSP Document 181 Filed 06/12/19 Page 40 of 40 PageID #: 2526



                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that, on June 12, 2019, all counsel of record who are

   deemed to have consented to electronic service are being served with a copy of this document via

   the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Alfred R. Fabricant
                                                         Alfred R. Fabricant
   63423184 v3
